EXHIBIT 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***], HAS
BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10) BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

AMENDMENT NO. 2 TO

TERM LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO 2 TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of November 1, 2019 by and among SUMMER INFANT, INC. and SUMMER INFANT
(USA), INC., as “Borrowers” (“Borrowers”), the guarantors from time to time
party to the Loan Agreement referenced below (“Guarantors”, and together with
Borrowers, “Obligors”), certain financial institutions from time to time party
to the Loan Agreement referenced below (“Lenders”), and PATHLIGHT CAPITAL LLC,
in its capacity as “Agent” for the Lenders under the Loan Agreement referenced
below (“Agent”).

 

R E C I T A L S:

 

WHEREAS, the Obligors, the Agent, and the Lenders have previously entered into
that certain Term Loan and Security Agreement, dated as of June 28, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to the Borrowers;

 

WHEREAS, Borrowers have requested that Agent and Lenders amend certain
provisions of the Loan Agreement and provide certain other accommodations to
Borrowers;

 

WHEREAS, notwithstanding that the Agent and Lenders are under no obligation to
amend the Loan Agreement, the Agent and Lenders are willing to make certain
additional financial accommodations as requested by the Borrowers, such that the
Borrowers, the Agent and Lenders have agreed to amend the Loan Agreement and the
other Loan Documents on the terms and subject to satisfaction of the conditions
set forth in this Agreement; and

 

WHEREAS, each Obligor is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement and the other
Loan Documents are being waived or modified by the terms of this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

AGREEMENT

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Acknowledgements and Stipulations.  In
order to induce the Agent and Lenders to enter into this Amendment, each Obligor
acknowledges, stipulates and agrees that:

 

a)                                     Recitals True and Correct.  Each of the
Recitals contained at the beginning of this Amendment is true and correct;

 

b)                                     Obligations Outstanding.  Borrowers
hereby acknowledge and agree that, in accordance with the terms and conditions
of the Loan Documents, each Borrower is liable to Agent

 

--------------------------------------------------------------------------------



 

and Lenders for all of the Obligations, including, without limitation, (a) for
all principal and accrued interest owed under the Loan Documents, whether now
due or hereafter accruing; and (b) for all fees, and all Extraordinary Expenses
(including reasonable attorneys’ fees and expenses) heretofore or hereafter
incurred by Agent and/or any Lender in connection with the protection,
preservation, and enforcement by Agent and Lenders of its/their rights and
remedies under the Loan Documents and/or this Amendment, including, without
limitation, the negotiation and preparation of this Amendment, and any of the
other documents, instruments or agreements executed in connection therewith.  As
of the close of business on October 31, 2019, the aggregate principal balance of
the Term Loan is $16,625,000, exclusive of accrued and accruing interest, costs
and attorneys’ fees and other expenses chargeable to Obligors under the Loan
Documents;

 

c)                                      No Defense or Counterclaim.  All of the
Loans and other Obligations are not subject to any defense, deduction, offset or
counterclaim by Obligors to Lenders (and, to the extent any Obligor had any such
defense, deduction, offset or counterclaim on the date hereof, the same is
hereby waived by each such Obligor in accordance with Section 7 below);

 

d)                                     Loan Documents Binding and Enforceable. 
The Loan Documents executed by Obligors are legal, valid and binding obligations
enforceable against each Obligor in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally;

 

e)                                      Liens Valid.  The Liens granted by
Obligors to the Agent, for the benefit of itself and the Lenders, in the
Collateral are valid and duly perfected, first-priority liens, subject only to
any Permitted Encumbrances;

 

f)                                       Security Interest Ratification.  Each
Obligor hereby ratifies, confirms and reaffirms that all security interests and
Liens granted pursuant to the Loan Documents secure and shall continue to secure
the payment and performance of all of the Obligations and liabilities pursuant
to the Loan Documents, whether now existing or hereafter arising; and

 

g)                                      Legal Counsel.  Prior to executing this
Amendment, Obligors consulted with and had the benefit of advice of legal
counsel of its/their own selection and has relied upon the advice of such
counsel, and in no part upon the representations of the Agent, any Lender, or
any counsel to the Agent or any Lender, concerning the legal effects of this
Amendment or any provision hereof.

 

3.                                      Amendments to the Loan Agreement.

 

(a)                                 Section 1.1 of the Loan Agreement is hereby
amended as follows:

 

1)                                     The definition of “Financial Covenant
Trigger Amount” is hereby amended and restated as follows:

 

“Financial Covenant Trigger Amount: (a) at any time through and including,
January 15, 2020, $4,000,000; (b) at any time from January 16, 2020 through
March 31, 2020, if (i) the Borrower shall be in compliance with
Section 10.1.17(3), $4,000,000, or (ii) if the Borrower shall have failed to
comply with Section 10.1.17(3), $5,000,000; and (c) at any time from and after
April 1, 2020, $5,000,000.”

 

2)                                     The definition of “IP Advance Rate
Reduction Amount” is hereby amended and restated as follows:

 

2

--------------------------------------------------------------------------------



 

““IP Advance Rate Reduction Amount: means, a reduction of the then applicable IP
Advance Rate in an amount equal to 10.0 percentage points; provided, that
anything herein to the contrary notwithstanding, during the period commencing on
the Second Amendment Effective Date and continuing through and including
December 31, 2019, the IP Advance Rate Reduction Amount shall be zero (0.0)
percentage points from the then otherwise applicable IP Advance Rate; provided,
further, on January 1, 2020 the IP Advance Rate Reduction Amount shall be five
(5.0) percentage points from the then otherwise applicable IP Advance Rate;
provided, further, that if on or any time after January 15, 2020 the Borrower
fails to comply with Section 10.1.17(3) then the Agent may, in its exclusive
discretion, adjust the IP Advance Rate Reduction Amount by an additional five
(5.0) percentage points from the then otherwise applicable IP Advance Rate;
provided, further, that on March 31, 2020, the IP Advance Rate Reduction Amount
will be restored to 10.0 percentage points from the then otherwise applicable IP
Advance Rate (as otherwise provided for herein).”

 

3)                                     The following new definitions shall be
added to Section 1.1 of the Loan Agreement:

 

“Financial Consultant” means Winter Harbor LLC.

 

“Second Amendment” means: that certain Amendment No 2 to Term Loan and Security
Agreement dated as of November 1, 2019 by and among Borrowers, Guarantors, and
Agent.”

 

“Second Amendment Effective Date” means: November 1, 2019.”

 

4)                                     Section 10.1 (Affirmative Covenants) of
the Loan Agreement is hereby amended by adding the following additional
covenant:

 

““10.1.17.                                        [***].”

 

5)                                     Section 10.1 (Affirmative Covenants) of
the Loan Agreement is hereby amended by adding the following additional
covenant:

 

“10.1.18.                                              Financial Consultant
Engagement.  On or before the date that is seven (7) days after the Second
Amendment Effective Date, the Financial Consultant shall prepare and deliver to
Agent a 13-week cash flow forecast (the “Cash Flow Plan”), which Cash Flow Plan
must be in form and substance acceptable to Lender in its exclusive discretion. 
No later than 12:00 p.m. (prevailing Eastern time) on Thursday of each week
Borrowers shall deliver to Agent an updated 13-week Cash Flow Plan calculated as
of Friday of the immediately preceding week, inclusive of a comparison of actual
to projected performance (1) for the immediately preceding week and (2) on a
trailing 4-week basis.  In connection with the foregoing, Borrowers hereby
(a) authorize Agent to communicate directly with the Financial Consultant
regarding all matters relating to the services to be rendered by the Financial
Consultant to the Borrowers, including, without limitation, to discuss all
financial reports, business information, findings and recommendations of the
Financial Consultant, and concerning the Borrowers’ [***]; and (b) shall
authorize and direct the Financial Consultant to (i)

 

3

--------------------------------------------------------------------------------



 

communicate directly with Agent regarding all matters relating to the services
to be rendered by the Financial Consultant to the Borrowers, including, without
limitation, to discuss all financial reports, business information, and all
findings, and recommendations of the Financial Consultant, and (ii) to provide
Agent with copies (with a copy to Borrowers) of all reports and other
information prepared or reviewed by the Financial Consultant.”

 

4.                                      Consent to Revolver Loan Agreement
Amendment.  Agent and Lenders hereby consent to the execution and delivery of
that certain Second Amendment to Second Amended and Restated Loan and Security
Agreement dated as of November 1, 2019 by and among Borrowers, the guarantors
and lenders party thereto, and the Revolver Agent (the “Revolver Loan Agreement
Amendment”), and the amendments to the Revolver Loan Agreement set forth
therein, which Revolver Loan Agreement Amendment shall be in the form annexed
hereto as Exhibit B and incorporated herein.  The consent of the Agent and
Lenders to the Revolver Loan Agreement Amendment shall also constitute requisite
consent under Section 5.2(b) of the Intercreditor Agreement, to the amendments
to the Revolver Loan Agreement described in the Revolver Loan Agreement
Amendment.

 

5.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment, all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of the date hereof as if made on such date (except to the
extent that such representations and warranties expressly relate to or are
stated to have been made as of an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such earlier date); (b) after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing; and (c) the execution, delivery
and performance by Obligors of this Amendment and all other documents,
instruments and agreements executed and delivered in connection herewith or
therewith (i) have been duly authorized by all necessary action on the part of
Obligors (including any necessary shareholder consents or approvals), (ii) do
not violate, conflict with or result in a default under and will not violate or
conflict with or result in a default under any applicable law or regulation, any
term or provision of the organizational documents of any Obligor or any term or
provision of any material indenture, agreement or other instrument binding on
any Obligor or any of its assets, and (iii) do not require the consent of any
Person which has not been obtained.

 

6.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect.  Without limiting the
generality of the foregoing, Obligors hereby acknowledge and confirm that all of
the “Obligations” under and as defined in the Loan Agreement are valid and
enforceable and are secured by and entitled to the benefits of the Loan
Agreement and the other Loan Documents, and Obligors hereby ratify and confirm
the grant of the liens and security interests in the Collateral in favor of
Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement and
the other Loan Documents, as security for the Obligations.

 

7.                                      Waiver; Release.  To induce Agent and
Lenders to enter into this Amendment, including providing the waivers provided
for herein, and for other good and valuable consideration, each Borrower hereby
forever waives, relieves, releases, and forever discharges Agent and each
Lender, together with its respective present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims, or by reason of any matter, cause or anything
whatsoever existing or arising from the beginning of time through

 

4

--------------------------------------------------------------------------------



 

and including the date of execution of this Amendment relating to or arising out
of the Loan Agreement and any of the Loan Documents or otherwise, including,
without limitation, any actual or alleged act or omission of or on behalf of
Agent and/or any Lender with respect to the Loan Documents and any security
interest, Liens or Collateral in connection therewith, or the enforcement of any
of Agent and/or Lenders’ rights or remedies thereunder (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Agreement and the other Loan Documents,
this Amendment, the Recitals hereto, any instruments, agreements or documents
executed in connection with any of the foregoing, and/or the origination,
negotiation, administration, servicing and/or enforcement of any of the
foregoing.

 

a)                                     By entering into this release, each
Borrower recognizes that no facts or representations are ever absolutely certain
and it may hereafter discover facts in addition to or different from those which
it presently knows or believes to be true, but that it is the intention of each
Borrower hereby to fully, finally and forever settle and release all matters,
disputes and differences, known or unknown, suspected or unsuspected;
accordingly, if any Borrower should subsequently discover that any fact that it
relied upon in entering into this release was untrue, or that any understanding
of the facts was incorrect, no Borrower shall be entitled to set aside this
release by reason thereof, regardless of any claim of mistake of fact or law or
any other circumstances whatsoever.  Each Borrower acknowledges that it is not
relying upon and has not relied upon any representation or statement made by
Agent or any Lender with respect to the facts underlying this release or with
regard to any of such party’s rights or asserted rights.

 

b)                                     This release may be pleaded as a full and
complete defense and/or as a cross-complaint or counterclaim against any action,
suit, or other proceeding that may be instituted, prosecuted or attempted in
breach of this release.  Each Borrower acknowledges that the
release(s) contained herein constitute(s) a material inducement to Agent and
Lenders to enter into this Amendment, and that Agent and Lenders would not have
done so but for Agent’s and Lenders’ expectation that such release(s) is valid
and enforceable in all events.

 

c)                                      Each Borrower hereby represents and
warrants to Agent and Lenders, and Agent and Lenders are relying thereon, as
follows:

 

i.                                Except as expressly stated in this Amendment,
neither Agent nor any Lender nor any other agent, employee or representative of
Agent and/or any Lender, has made any statement or representation to any
Borrower regarding any fact relied upon by such Borrower in entering into this
Amendment;

 

ii.                             Each Borrower has made such investigation of the
facts pertaining to this Amendment and all of the matters appertaining thereto,
as it deems necessary;

 

iii.                          The terms of this Amendment are contractual and
not a mere recital; and

 

iv.                         This Amendment has been carefully read by each
Borrower, the contents hereof are known and understood by each such Borrower,
and this Amendment is signed freely, and without duress, by any Borrower.

 

d)                                     Each Borrower further represents and
warrants that it is the sole and lawful owner of all right, title and interest
in and to every claim and every other matter which it releases herein, and that
it has not heretofore assigned or transferred, or purported to assign or
transfer, to any person, firm or entity any claims or other matters herein
released.  Each Borrower shall indemnify Agent and each Lender, and defend and
hold it/them harmless from and against all claims based

 

5

--------------------------------------------------------------------------------



 

upon or arising in connection with prior assignments or purported assignments or
transfers of any claims or matters released herein.

 

8.                                      Amendment Fee.  For the accommodations
reflected in this Amendment, Borrowers shall pay to Agent, for the ratable
benefit of itself and the Lenders, a one-time amendment fee in an amount of
$150,000 (the “Amendment Fee”).  Such Amendment Fee shall be fully earned on the
Second Amendment Effective Date and payable as follows: $50,000 on the Second
Amendment Effective Date; $50,000 on December 31, 2019; and $50,000 on March 31,
2020.  The Amendment Fee is in addition to any other fee set forth in the Loan
Documents and shall not be refundable or subject to setoff for any reason
whatsoever.

 

9.                                      Expenses of Agent and Lenders. 
Borrowers agree to pay, on demand, all reasonable costs and expenses incurred by
Agent and Lenders in connection with the preparation, negotiation and execution
of this Amendment and any other Loan Documents executed pursuant hereto and any
and all agreements, amendments, modifications, and supplements to the Loan
Agreement, including, without limitation, the reasonable fees of Agent’s and
Lenders’ legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby. Each Borrower acknowledges that Agent and Lenders may charge any and all
such reasonable fees, costs and expenses to Borrowers’ Loan Account in
accordance with the Loan Agreement, and Agent and Lenders agree to promptly
provide all invoices to Borrowers related to such fees, costs and expenses after
charging the Loan Account therefor.

 

10.                               Conditions to Effectiveness of Amendment. 
This Amendment shall become effective as of the date when, and only when, each
of the following conditions precedent shall have been satisfied or waived in
writing by Agent (such date being defined as the “Effective Date”):

 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders constituting “Required Lenders”,
and Obligors;

 

(b)                                 Agent shall have received a true and
complete copy of the fully executed Revolver Loan Agreement Amendment; and

 

(c)                                  Borrowers shall have paid Agent, for the
ratable benefit of itself and the Lenders, the Amendment Fee.

 

11.                               Reservation of Rights.  This Amendment shall
be limited precisely as written and, except as expressly set forth herein,
neither the fact of Agent and Lenders’ agreement to enter into this Amendment
nor any other term or provisions herein shall, or shall be deemed or construed
to, (i) be a consent to any forbearance, waiver, amendment or modification of
any term, provision or condition of the Loan Documents, (ii) affect, impair,
operate as a waiver of, or prejudice any right, power or remedy which Agent and
Lenders may now or hereafter have pursuant to the Loan Documents or any other
document, agreement, security agreement or instrument executed in connection
with or related to the Loan Documents, or at law or in equity or by statute
including, without limitation, with regard to any existing or hereafter arising
Event of Default, (iii) impose upon Agent or any Lender any obligation, express
or implied, to consent to any amendment or further modification of the Loan
Documents, or (iv) be a consent to any waiver of any existing Event of Default. 
Agent and Lenders hereby expressly reserve all rights, powers and remedies
specifically given to it under the Loan Documents or now or hereafter existing
at law, in equity or by statute.

 

12.                               Miscellaneous.

 

a)                                     Further Assurances.  The Borrowers shall
take such further actions, and execute and deliver to the Agent and Lenders such
additional assignments, agreements, supplements, powers and instruments, as
Agent and/or Lenders may deem necessary or appropriate, wherever required by
law, in

 

6

--------------------------------------------------------------------------------



 

order to perfect, preserve and protect the security interest in the Collateral
and the rights and interests granted to the Agent and Lenders under the Loan
Agreement and the other Loan Documents, or to permit the Agent and Lenders to
exercise and enforce their rights, powers and remedies with respect to any
Collateral.  Without limiting the generality of the foregoing, but subject to
applicable law, the Borrowers shall make, execute endorse, acknowledge, file or
refile and/or deliver to Agent from time to time upon request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports, and other assurances or
instruments.

 

b)                                     Full Force and Effect; Entire Agreement. 
Except to the extent expressly provided in this Amendment, the terms and
conditions of the Loan Agreement and each other Loan Document shall remain in
full force and effect.  This Amendment, the Loan Agreement and the other Loan
Documents constitute and contain the entire agreement of the parties hereto and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications between the parties, whether written or oral,
respecting the subject matter hereof.

 

c)                                      Non-Waiver. Except as specifically
provided herein, none of this Amendment or Agent’s and/or any Lender’s continued
making of Term Loans or other extensions of credit at any time extended to
Borrowers in accordance with this Amendment, the Loan Agreement, and the other
Loan Documents shall be deemed a waiver of or consent to any Default or Event of
Default.  Borrowers agree that any such Default and/or Event of Default, if any,
shall not be deemed to have been waived, released or cured by virtue of Term
Loans or other extensions of credit at any time extended to Borrowers, or by
Agent’s and/or any Lender’s agreements provided for herein.  Nothing in this
Amendment shall restrict Agent’s or any Lender’s ability to take or refrain from
taking or exercise any right that may exist under the Loan Documents.

 

d)                                     Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.  Delivery of an executed
counterparty of a signature page of this Agreement by telecopy or other
electronic means shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

e)                                      No Third Parties Benefited.  This
Amendment is made and entered into for the sole benefit of the Borrowers, Agent
and the Lenders, and their permitted successors and assigns, and except as
otherwise expressly provided in this Amendment, no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Amendment.

 

f)                                       Governing Law. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

g)                                      Severability.  In case any provision in
or obligation under this Amendment shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

7

--------------------------------------------------------------------------------



 

h)                                     Jury Trial Waiver.  BORROWERS, AGENT AND
LENDERS EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES TO THIS AMENDMENT IN RESPECT OF THIS AMENDMENT OR THE OTHER LOAN
DOCUMENTS OR THE RELATED TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE
OBLIGATIONS OF BORROWERS, THE COLLATERAL, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT TO THIS AMENDMENT, OR THE VALIDITY,
PROTECTION, INTERPRETATION, ADMINISTRATION, COLLECTION OR ENFORCEMENT OF THIS
AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER NOW EXISTING OR HEREAFTER
ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWERS, GUARANTORS,
AGENT AND LENDERS EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT SUCH
BORROWER PARTY OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS AMENDMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO A TRIAL BY JURY.

 

i)                                         Loan Document.  This Amendment shall
be deemed to be a Loan Document for all purposes.

 

[Remainder of page intentionally left blank]

 

[Signatures begin on the following page]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

BORROWERS:

 

 

 

SUMMER INFANT, INC.

 

 

 

By:

/s/ Paul Francese

 

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

By:

/s/ Paul Francese

 

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

 

 

 

GUARANTORS:

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

By:

/s/ Paul Francese

 

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

By:

/s/ Paul Francese

 

 

Name:

Paul Francese

 

 

Title:

Chief Financial Officer

 

[Signature Page to Amendment No. 2 to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------



 

 

AGENT:

 

 

 

PATHLIGHT CAPITAL LLC,

 

as Agent

 

 

 

By

/s/ Kyle Shonak

 

 

Name:

Kyle Shonak

 

 

Title:

Managing Director

 

 

 

 

LENDERS:

 

 

 

PATHLIGHT CAPITAL LLC,

 

as a Lender

 

 

 

 

By

/s/ Kyle Shonak

 

 

Name:

Kyle Shonak

 

 

Title:

Managing Director

 

[Signature Page to Amendment No. 2 to Term Loan and Security Agreement]

 

--------------------------------------------------------------------------------